Citation Nr: 9905389	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-11 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to July 
1992.

This appeal arises from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, in part, granted the veteran's 
claim for service connection for migraine headaches, 
assigning a noncompensable evaluation and a July 3, 1992 
effective date.  The veteran appealed only the assigned 
evaluation.

In March 1997, during the pendency of this appeal, the RO 
increased the evaluation  for migraine headaches to 30 
percent disabling, effective from the date of the original 
claim (7/3/92).  Inasmuch as the grant of a 30 percent 
evaluation is not the maximum benefit for migraine headaches 
under the rating schedule, and as the veteran has not 
expressly indicated that he wishes to limit his appeal to 
that particular rating, the claim for an increased evaluation 
for that disability remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).

The March 1993 RO decision also denied a claim for service 
connection for residuals of a left knee injury.  A notice of 
disagreement (NOD) was filed in October 1993, as was a 
substantive appeal.  A March 1997 RO decision granted service 
connection for patellofemoral stress syndrome, left knee, and 
assigned a 10 percent evaluation, effective July 3, 1992.  As 
this was a full grant of the benefits requested, i.e., 
service connection, and as no NOD and substantive appeal were 
filed as to either the assigned evaluation or the effective 
date, and as there is no current disagreement as to the facts 
or the law as to any issue, this matter is not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997).

The March 1993 RO decision also denied a claim for service 
connection for fatigue.  An NOD was filed in October 1993, as 
was a substantive appeal.  In a May 1998 decision the RO 
granted service connection for chronic fatigue syndrome and 
assigned a 40 percent evaluation, effective August 11, 1995.  
The veteran filed an NOD, as to the effective date only, in 
June 1998.  A July 1998 RO decision granted an earlier 
effective date of July 3, 1992.  As the veteran had requested 
a July 3, 1992 effective date, and did not appeal the 
assigned evaluation, this is a complete grant of the benefit 
requested.  Thus, as there is no current disagreement as to 
the facts or the law as to any issue, this matter is not 
before the Board.
The March 1993 RO also granted service connection for 
tachycardia with aortic insufficiency with shortness of 
breath, and assigned a 10 percent evaluation from July 3, 
1992.  An NOD, as to the assigned evaluation only, was filed 
in October 1993, as was a substantive appeal.  November 1993, 
June 1995, and March 1997 rating decisions denied an 
increased evaluation.  The veteran filed an NOD as to the 
effective date in June 1998.  While that NOD was filed more 
than one year after the March 1993 RO decision, and thus was 
not timely, see Grantham, supra, a July 1998 rating decision 
raised the assigned evaluation to 30 percent, effective July 
3, 1992.  Since the 30 percent evaluation is the maximum 
schedular rating allowed under the applicable rating criteria 
(38 C.F.R. § 4.104, Diagnostic code 7010 (1998)), and the 
veteran's representative did not refer to the issue in 
subsequently received written argument, his appeal of this 
matter has been favorably resolved. 
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence does not show that the veteran's 
migraine headaches are manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 3.321(b)(1), 4.124a, 
Diagnostic Code 8100 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran failed to appear 
for a personal hearing before a Member of the Travel Board on 
March 4, 1996.  There is no indication that the notice to the 
veteran of the hearing, which was mailed to the veteran at 
his address of record, to which all other correspondence to 
the veteran had previously been mailed, was returned as not 
being deliverable.  Insofar as the veteran has not notified 
VA of any address change, and has not requested that the 
hearing be rescheduled, no further assistance to the veteran 
in this regard is required on the part of VA, and that the 
veteran's claim must be adjudicated on the evidence now of 
record.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
migraine headaches.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a July 1995 statement the veteran indicated that his 
migraine headaches occurred once to twice a month, at which 
times he would have to go to bed in a dark room.

During a November 1996 VA examination he described these 
headaches as a severe pounding and stabbing pain in the head, 
associated with nausea and dizziness.  He indicated that they 
occurred around once per week, at which time he would have to 
go to bed in a dark room.  He reported taking Midrin and 
ibuprofen for the pain, which generally decreased the 
duration to an average of two hours.  He reported that his 
headaches had caused him to miss work eight times over the 
previous year.  Upon examination the cranial nerves were 
found to be intact.  The assessment was migraine headaches.  
The examiner indicated that the next rational step in therapy 
would be to try other prophylactic medications such as 
tricycles or calcium channel blockers.

During a February 1998 VA examination the veteran reported 
that since he had been taking Midrin the severity of his 
headaches had decreased.  Upon physical examination a normal 
cranium and funduscopic examination was noted, as well as 
intact extraocular eye muscles.  No sinus tenderness was 
found.  The diagnosis was migraine headaches.

During a February 1998 psychological examination the examiner 
indicated that the veteran displayed some tendency to develop 
physical symptoms in response to stress, as suggested by an 
MMPI-2 (Minnesota Multiphasic Personality Inventory) 
assessment.

An April 1998 VA hospitalization report indicates that the 
veteran was hospitalized for one day for headaches.

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under that code a 30 percent rating 
requires characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 50 
percent rating, the maximum allowable under this code, 
requires very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

In the present case, while the veteran's reported history of 
headaches has increased from once to twice a month in 1995 to 
once per week in 1996, he has not reported since 1996 that 
the frequency or severity of his headaches has increased.  In 
fact, the veteran reported in 1998 that since he had been 
taking Midrin the severity had decreased.  The medical 
evidence does not reveal, and the veteran has not contended, 
that his migraine headaches are demonstrative of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  While he 
submitted no corroborative evidence, he reported in 1996 that 
his headaches had caused him to miss work eight times over 
the previous year.  He has not submitted any evidence, or 
contended since that time, that his missed time from work has 
increased.

Thus, the Board finds that the evidence indicates that the 
symptomatology of the veteran's migraine headache disability 
does not manifest very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, so as to warrant a 50 percent rating.  Hence, 
the preponderance of the evidence is against an increased 
evaluation for that disability, and his claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's service connected disability, standing 
alone, presented an exceptional or unusual disability picture 
such that referral to the appropriate officials for 
consideration of an extraschedular evaluation is warranted.  
See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 Vet. 
App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, the Board notes that the RO, in the 
March 1997 supplemental statement of the case, requested that 
the veteran submit evidence that his service-connected 
migraine headaches caused him to miss work, interfered with 
his job, or his employability.  There is no indication of 
record of any response to that request.  As noted above, with 
the exception of a one day hospitalization in 1998, no 
evidence of hospitalizations, due solely to the service 
connected disability, has been submitted.  Thus, no evidence 
has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service connected 
disability, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.




ORDER

An increased evaluation for migraine headaches, currently 
evaluated as 30 percent disabling, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

